LAND, J.
This is a proceeding by rule to have erased from the registration roll the name of the defendant F. A. Farr, on the ground that he is not a bona fide resident of the village of Ferriday, but has been for more than six months a bona fide resident of the state of Arkansas. A curator ad hoc was appointed to represent the defendant, who later appeared by counsel and answered, denying all the allegations of the relator’s petition, except that he had been registered as a voter.
Defendant lived in Ferriday and worked in the railroad shops until early in October, 1910, when he voluntarily gave up his position and went to Arkansas, where later he secured work in the railroad shops of the same system at MeGehee. He there rented *439a furnished house, in which he and his wife have resided ever since. Defendant left his furniture in Ferriday, in 'the same house which he had occupied while there residing, in care of his mother-in-law and family, and has paid a small part of the rent. Defendant admits that he actually resides in the state of Arkansas, and may continue to do so for an indefinite time. Defendant’s residence in Arkansas is of the same kind and character as was his residence in Ferriday. As a matter of fact the defendant actually resides out of the state, and his residence in Ferriday is a mere matter of intendment. Under article 197 of the Constitution, a voter must be an actual bona fide resident of the precinct in which he offers to register, and cannot actually reside in two places at the same time.
It is therefore ordered that the judgment below be reversed, and it is now ordered that the name of F. A. Farr be erased on the registration roll, as prayed for by the relator.